MOSER LAW FirM, P.C.
Steven J. Moser, Esq.
Phone 631-671-1150
Cell 516-671-2776
smoser@moseremploymentlaw.com

 

June 22, 2020

Dwayne J. Scott
13921 SW 22nd P]
Davie, FL 33325

Dwayne J. Scott
139-03 Lakewood Avenue
Jamaica, NY 11435

RE: Scott v. Whole Foods Market Group, Inc., 16-cv-00641(SJF)(AKT)
Dear Mr. Scott:
Enclosed please find the following:

1. Civil conference minute order dated March 9, 2020;

2. Report and recommendation of the Hon. H Kathleen Tomlinson, United States
Magistrate Judge dated May 12, 2020;

3. Civil cause for status conference before the Hon. Sandra J F euerstein, United States
District Court Judge dated June16, 2020.

Judge Feuerstein has specifically instructed this office to advise you that there is a
telephone status conference set for July 15, 2020 at 10 AM. She has directed all parties to call
chambers teleconferencing number, 877-336-1280 and to follow the automated instructions. The
access code is 7215690.

 

I hereby certify under the penalties of perjury that I sent the within letter by USPS first class mail,
with all listed enclosures, to Dwayne Scott at afl addresses on file o 2, 2020.

Dated: June 22, 2020 ] Ca
. . v.

 

5 EAST MAIN STREET, HUNTINGTON, NY 11743
WWW MOSEREMPLOYMENTLAW.COM
Case 2:18-cy-00088-SJF-AXT Docume 32 shec T2isZ0 rage lot. -2g.2 c
UNITED STATES DISTRICT COURT CIVIL CONFERENCE
EASTERN DISTRICT OF NEW YORK MINUTE ORDER
BEFORE: A. KATHLEEN TOMLINSON DATE: 3-9-2020

U.S. MAGISTRATE JUDGE TIME: 11:28 a.m. (30 minutes)

Scott, et al. v. Whole Foods Market Group, Inc.
CV 18-86 (SJF) (AKT)

TYPE OF CONFERENCE: THIRD AND FINAL

SHOW CAUSE HEARING

APPEARANCES: Plaintiff: Steven John Moser

Defendants: Christopher Michael Pardo by telephone

Directed to Appear: Plaintiff Dwayne Scott - NO APPEARANCE

FTR: 11:28-11:58

THE FOLLOWING RULINGS WERE MADE:

1.

After reviewing for the record the chronology of this action with respect to Plaintiff Dwayne
Scott, including the multiple prior Orders directed to and served upon Plaintiff Scott
concerning his representation in this action as well as his failure to participate in the action
and to fulfill his discovery obligations, I have GRANTED Attorney Moset’s motion to
withdraw as counsel on behalf of Dwayne Scott.

In addition, it appears that Plaintiff Dwayne Scott has abandoned his claims in this action
since he has not communicated with his counsel and has never responded to the Orders served
upon him by his counsel as well as by the Court. For this reason, and the reasons stated
in_the record of today’s proceedings, this Court respectfully recommends to Judge
Feuerstein that the claims of Dwayne Scott be dismissed for failure to prosecute,
failure to cooperate and communicate with his counsel of record, and failure to comply
with the Orders of this Court. In order for this recommendation to be sent to Judge
Feuerstein and addressed by her, counsel will need to jointly arrange to obtain the transcript
of today’s proceedings promptly. Counsel may do so by contacting Courtroom Deputy Mary
Ryan at 631-712-5765.

 

The Court also addressed the pending motions to quash subpoenas filed at DE 52, 53, 54 and
55 as well as the opposition filed at DE 56. For the reasons stated in the record today, the
motions to quash are GRANTED.

Apparently, the parties have had an ongoing dispute as to the contents of a proposed
Stipulation and Order of Confidentiality. I have directed counsel to have a further meet-and-
confer to resolve this issue. If counsel still have a dispute after doing so, they can address -
this issue to Judge Feuerstein at the upcoming status conference.
Case 2:18-cv-00086-SJF-AKT Document 72 Filed 06/23/20 rage of 6 PagelD #: 436

as

Case 2:18-cv-O0086-SIF-AKT Documest62 Hee CS CS/20 Teg

hh
U)

. Loses
So ~oae TIS
c ~ Fie

“

~

wo
iN}
3

SO ORDERED.

s/ A. Kathleen ‘Tomlinson
A. KATHLEEN TOMLINSON

U.S. Magistrate Judge
fs)
a

Case 2:13-cv-00086-SJF-AKT Documenc35 sec cs.0

is
Ni

8

UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF NEW YORK

 

X
DWAYNE J. SCOTT and DERELL J. MEYNARD,
individually and on behalf of all others similarly
situated
Plaintiffs, REPORT AND
RECOMMENDATION
- against -
CV 18-86 (SJF) (AKT)
WHOLE FOODS MARKET GROUP, INC.,
Defendant.
x

 

A. KATHLEEN TOMLINSON, Magistrate Judge:

On March 9, 2020, this Court conducted a third and final show cause hearing to address
the motion of the Moser Law Firm PC, by Steven John Moser, Esq., to be relieved as counsel of
record in this action for plaintiff Dwayne J. Scott. Plaintiff Scott did not appear at the hearing
and did not communicate in any way with the Court. The Court made its findings and
recommendation on the record during the March 9, 2020. In addition to relieving the Moser Law
Firm from its representation of Dwayne J. Scott, the Court recommended to Judge Feuerstein
that plaintiff Scott’s action against the defendant be dismissed for failure to prosecute and failure
to comply with the Orders of this Court. The Court instructed counsel to obtain a copy of the
transcript so that the findings and recommendation could be forwarded to Judge Feuerstein. The
transcript has now been posted to ECF and is incorporated by reference into this Report and

Recommendation. See DE 64.

OBJECTIONS

Pursuant to 28 U.S.C. § 636(b)(1)(c) and Rule 72 of the Federal Rules of Civil Procedure,

the parties shall have fourteen (14) days from service of this Report and Recommendation to file
Pho
)
(ti

co
fx?

Case 2:18-cv-00088-SSE-AKT Dasumert45 even 22.72.22

>

written objections. See FED. R. Civ. P. 6(a), (e). Such objections by an attorney of record shall
be filed with the Clerk of the Court via ECF. Any objections by a pro se party shall be filed with

the Clerk of the Court by overnight mail or regular mail. A courtesy copy of any objections

filed is to be sent to the Chambers of the Honorable Sandra Feuerstein. Any requests for

an extension of time for filing objections must be directed to Judge Feuerstein prior to the
expiration of the fourteen (14) day period for filing objections. Failure to file objections will

result in a waiver of those objections for purposes of appeal. Thomas v. Arn, 474 U.S. 140, 155
(1985); Beverly v. Walker, 118 F.3d 900, 901 (2d Cir. 1997), cert. denied, 522 U.S. 883 (1997);

Savoie v. Merchants Bank, 84 F.3d 52, 60 (2d Cir. 1996).

Plaintiff's counsel is directed to serve a copy of (1) the March 9, 2020 transcript and
(2) this Report and Recommendation forthwith upon plaintiff Dwayne J. Scott by
overnight mail and first-class mail (aud email to the extent possible) and to file proof of

such service on ECF by May 15, 2020.

SO ORDERED:

Dated: Central Islip, New York
May 12, 2020 /s/ A. Kathleen Tomlinson
A. KATHLEEN TOMLINSON
United States Magistrate Judge

 
)

Case 2:18-cv-0008S-SJE-AKT Dscumer: 7.

wl =

am
cw
Co,
c)
Oo
oy
rp
ao
vu
y
«wy
ob
ay
a
ty
?

CIVIL CAUSE FOR STATUS CONFERENCE

BEFORE: JUDGE FEUERSTEIN 6/16/2020 12:17 pm

 

 

 

 

 

 

DATE: June 16, 2020 TIME: 30 min Ce
CASE NUMBER: 2:18-cv-00086-SJF-AKT we Bae TEESE
CASE TITLE: Scott et al v. Whole Foods Market Group, Inc.
PLIFFS ATTY: Steven Moser
X__present not present
DEFTS ATTY: Christopher Pardo
X present not present
COURT REPORTER: N/A COURTROOM DEPUTY: BNM
OTHER:
_X_— CASE CALLED.

ARGUMENT HEARD / CONT'D TO

___ DECISION: ORDER(S) SIGNED / ENTERED ON THE RECORD / RESERVED.
OTHER TELEPHONE STATUS CONFERENCE SET FOR 7/15/2020 at 10 aM

before Judge Feuerstein. At that time, the parties are to call
Chambers' teleconferencing number, (877) 336-1280, and follow the

automated instructions; the access code is: 7215690.
